                Case 2:20-mj-00039-CKD Document 5 Filed 02/27/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE EXTRADITION                     MISC. NO. 2:20-MJ-039-CKD
     OF
12                                                        AMENDED1 COMPLAINT FOR ARREST
     JOHN (JEAN) PAUL HALLEUX                             WITH A VIEW TOWARDS EXTRADITION
13   A/K/A JACK JOSEPH RIVARD
     A/K/A THOMAS CARL COY                                (18 U.S.C. § 3184)
14   A/K/A JOSEPH PAUL HALLEAUX
     A/K/A JEAN PAUL HALLEUX
15   A/K/A JOHN PAUL JOSEPH HALLEUX
     A/K/A J. RIVARD
16

17

18          I, the undersigned Assistant United States Attorney, being duly sworn, state on information and
19 belief that the following is true and correct:

20 1.       In this matter, I represent the United States in fulfilling its treaty obligation to Canada.
21 2.       There is an extradition treaty in force between the United States and Canada, the Treaty on
22 Extradition Between the United States of America and Canada, U.S.-Can., Dec. 3, 1971, 27 U.S.T. 983,

23 as amended by the Protocol Amending the Extradition Treaty with Canada, U.S.-Can., Jan. 11, 1988, S.

24 TREATY DOC. NO. 101-17 (1990), and the Second Protocol Amending the Extradition Treaty with

25 Canada, U.S.-Can., Jan. 12, 2001, S. TREATY DOC. NO. 107-11 (2002) (collectively, the “Treaty”).

26
            1
27           The original complaint was sworn and filed on February 21, 2020. ECF No. 1. This Amended
   Complaint is filed only to remove the word “provisional” from the caption of the filing. The substance
28 of this document remains the same.


        AMENDED COMPLAINT FOR ARREST                       1
        WITH A VIEW TOWARDS EXTRADITION
               Case 2:20-mj-00039-CKD Document 5 Filed 02/27/20 Page 2 of 4

 1 3.       Pursuant to the Treaty, the Government of Canada has submitted a formal request through

 2 diplomatic channels for the extradition of John Paul Halleux (“HALLEUX”).

 3 4.       According to the information provided by the Government of Canada, HALLEUX was convicted

 4 in that country for Possession of Housebreaking Instruments, contrary to the Criminal Code of Canada

 5 (the “CCC”) § 295(1), and Break and Enter with Intent, contrary to CCC § 306(1)(a).

 6 5.       These offenses were committed within the jurisdiction of Canada. Specifically, the underlying

 7 facts and procedural history of the convictions, according to the Canadian government, are as follows:

 8              a. On November 1, 1969, Ontario Provincial Police (“OPP”) discovered that the front door

 9       and glass window to the Post Office and General Store in Tupperville, Ontario, had been damaged.

10       While investigating, an OPP officer encountered HALLEUX present in a vehicle in front of the Post

11       Office and General Store. The OPP officer searched HALLEUX and recovered two screw drivers,

12       one pair of vice grips, and a blue wool glove. Damage marks to the molding of the front door of the

13       building matched the tools recovered from HALLEUX.

14              b. On January 6, 1970, HALLEUX was convicted of Possession of Housebreaking

15       Instruments, in violation of section 295(1) of the CCC before the Criminal Court of Ontario in

16       Chatham, Ontario. The Court imposed a sentence of four years’ imprisonment in connection with

17       this offense but HALLEUX was subsequently paroled on November 24, 1971.

18              c. While still on parole related to his 1970 conviction in Ontario, HALLEUX was arrested

19       on March 27, 1972, in Fannystelle, Manitoba, in connection with a break-in. Royal Canadian

20       Mounted Police (“RCMP”) officers were called to the Steven’s Lumber Yard in Fennystelle in

21       response to a call that someone had broken into the building. Upon arriving at the scene, RCMP

22       officers witnessed an individual dive through a window of the office building. This individual was

23       later arrested outside of the building and identified himself as Jean Paul HALLEUX.

24              d. On April 10, 1972, HALLEUX was convicted of Break and Enter with Intent, contrary to

25       section 306(1)(a) of the CCC, by the Provincial Court of Manitoba. He was sentenced to two years’

26       imprisonment at the Stony Mountain Institution, a federal penitentiary located in Manitoba.

27              e. On September 1, 1973, HALLEUX escaped from the Stony Mountain Institution.

28


        AMENDED COMPLAINT FOR ARREST                    2
        WITH A VIEW TOWARDS EXTRADITION
               Case 2:20-mj-00039-CKD Document 5 Filed 02/27/20 Page 3 of 4

 1              f. The remaining period to be served on HALLEUX’s sentence is 885 days of

 2       imprisonment.

 3              g. On June 19, 2013, a Warrant of Apprehension and Recommitment to Custody in a

 4       Penitentiary under section 11.1 of the Corrections and Conditional Release Act of Canada was

 5       issued by Stony Mountain Institution. This warrant against HALLEUX remains outstanding.

 6 6.       The offenses of which HALLEUX were convicted are provided for in Article 2 of the Treaty.

 7 7.        HALLEUX may be found within the jurisdiction of this court. His last known address of record

 8 was 5704 Mist Court, Orangevale, California, 95662.

 9 8.       Katherine C. Fennell, an Attorney-Adviser in the Office of the Legal Adviser of the U.S.

10 Department of State, has provided the U.S. Department of Justice with a declaration authenticating a

11 copy of the diplomatic note by which the request for extradition was made and a copy of the Treaty,

12 stating that the offenses for which extradition is requested are provided for by the Treaty, and

13 confirming that the documents supporting the request for extradition are properly certified by the

14 principal U.S. diplomatic or consular officer in Canada, in accordance with 18 U.S.C. § 3190, so as to

15 enable them to be received into evidence.

16 9.       The declaration from the U.S. Department of State, with its attachments, including a copy of the

17 diplomatic note from Canada; a copy of the Treaty; and the certified documents submitted in support of

18 the request (marked collectively as Government’s Exhibit 1), are filed with this amended complaint and

19 incorporated by reference herein.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


        AMENDED COMPLAINT FOR ARREST                     3
        WITH A VIEW TOWARDS EXTRADITION
              Case 2:20-mj-00039-CKD Document 5 Filed 02/27/20 Page 4 of 4

 1          WHEREFORE, the undersigned requests that a warrant for the arrest of the aforenamed person

 2 be issued in accordance with 18 U.S.C. § 3184 and the extradition treaty between the United States and

 3 Canada, so that the fugitive may be arrested and brought before this Court to the end that the evidence of

 4 criminality may be heard and considered.

 5
                                                                /s/Quinn Hochhalter
 6                                                              Quinn Hochhalter
                                                                Assistant United States Attorney
 7                                                              Eastern District of California
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      AMENDED COMPLAINT FOR ARREST                      4
      WITH A VIEW TOWARDS EXTRADITION
